internal_revenue_service number release date index nos cc tege qp2 - plr-126321-00 date plan entity x employee a date d dear this responds to your request for a ruling submitted in a letter dated date and subsequent correspondence on behalf of entity x concerning x’s proposed nonqualified_deferred_compensation_plan the plan and a related trust the trust you represent that x is exempt from federal_income_tax under sec_501 of the internal_revenue_code code and that it is a public charity within the meaning of sec_509 of the code the plan is designed to be an ineligible deferred_compensation plan within the meaning of sec_457 of the code and to benefit solely x’s president employee a you represent that a is a member of a select group of management or highly compensated employees of x under the plan x promises to pay benefits described in the plan to a or his beneficiary only if he continues performing substantial services as defined under the plan for x until date d which is significantly more than two years into the future unless a’s employment is terminated due to death or disability as defined under the plan the plan permits x to increase the benefits provided to a under the plan but the plan bars x from decreasing the amount of the deferred benefits without a's written consent the plan does not include provisions limiting the amount deferred to the lesser_of dollar_figure or percent of the participant's includible_compensation the plan provides that employee a or his beneficiaries will be paid the benefits described in the plan either in a lump sum payment or in an annuity for the remainder of a’s life expectancy with the payments made or commencing within days after a's retirement on or after date d death or disability as defined in the plan if a's employment with x is terminated for reasons other than death or disability prior to date d set in the plan all his rights and benefits thereunder will be forfeited and x generally will have no further obligation to pay any benefit under the plan however the plan includes a limited benefit reinstatement provision if a resumes his employment with x within a relatively short_period after having terminated it prior to date d to assist it in providing assets from which to pay the benefit obligations to the participant entity x has adopted a_trust with an unrelated third party as trustee trustee the trust conforms to the model language contained in sec_5 of revproc_92_64 1992_2_cb_422 that serves as a safe_harbor against the constructive receipt of income and the realization of economic benefit additionally the trust contains no inconsistent language that conflicts with the model trust language you represent that the trust when executed will be a valid trust under the appropriate state law and that under the plan and trust the interests of a and his beneficiaries in the trust estate are no greater than those of any other general unsecured creditor of x the trustee has the duty to invest the trust assets in accordance with the terms of the trust agreement at all times the trust assets will be subject_to the claims of x’s general creditors if x becomes insolvent as defined in the trust agreement x’s president and its board_of directors have the duty to inform the trustee of x’s insolvency upon receipt of such notice or other written allegations of x’s insolvency the trustee will suspend the payment of benefits with respect to the participant and beneficiaries in x’s plan if the trustee determines in good_faith that x is not insolvent or is no longer insolvent the trustee will resume the payment of benefits if x is insolvent the trustee shall hold the trust corpus for the benefit of x’s general creditors the plan and trust agreement both provide that all amounts deferred under the plan all property and rights purchased with such amounts and all income attributable to such amounts property or rights will remain until made available to the participant or beneficiary solely the property and rights of the employer subject only to the claims of x's general creditors the participant has only x’s unsecured promise to pay deferred_compensation pursuant to the plan the rights of any participant or beneficiary to payments pursuant to the plan and trust agreement are nonassignable and their interests in benefits under the plan and the trust agreement are not subject_to attachment pledge garnishment encumbrance or other legal process sec_451 of the code and sec_1_451-1 of the regulations provide that an item_of_gross_income is includible in gross_income for the taxable_year in which actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting sec_1_451-2 of the income_tax regulations regulations explains that income although not actually reduced to a taxpayer's possession is constructively received by him in the taxable_year during which it is credited to his account set apart for him or otherwise made available so that he may draw upon it at any time or so that he could have drawn upon it during the taxable_year if notice of intention to withdraw had been given sec_457 of the code provides that in the case of a participant in an eligible_deferred_compensation_plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid or otherwise made available to the participant or beneficiary sec_457 of the code and sec_1_457-2 of the regulations define the term eligible_deferred_compensation_plan those provisions contain the various requirements for an eligible_plan including rules for participation deferral of compensation and payment of benefits pursuant to sec_457 an eligible_plan must provide that the maximum amount that may be deferred under an eligible_plan shall not exceed the lesser_of dollar_figure as adjusted pursuant to sec_457 or sec_33d percent of the participant’s includible_compensation sec_457 of the code governs the tax treatment of a participant in a plan of an eligible_employer if the plan provides for a deferral of compensation but is not an eligible_deferred_compensation_plan the term eligible_employer is defined in sec_457 and includes a state or any political_subdivision or any agency_or_instrumentality of a state and any other tax-exempt_organization sec_457 states that sec_457 does not apply to a plan described in sec_401 which includes a_trust exempt from tax under sec_501 to an annuity plan or contract described in sec_403 to that portion of any plan which consists of a transfer of property described in sec_83 or to that portion of any plan which consists of a_trust to which sec_402 applies in general sec_457 of the code provides that the amount of compensation which is deferred under a plan subject_to sec_457 is included in the participant’s or beneficiary’s gross_income for the first taxable_year in which there is no substantial_risk_of_forfeiture of the rights to the compensation sec_457 provides that for purposes of sec_457 the rights of a person to compensation are subject_to a substantial_risk_of_forfeiture if such person’s rights to such compensation are conditioned upon the future performance of substantial services by any individual this language is substantially_similar to language contained in sec_83 of the code sec_83 of the code provides that the excess if any of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount_paid if any for the property is includible in the gross_income of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture sec_1_83-3 of the income_tax regulations provides that for purposes of sec_83 the term property does not include an unfunded and unsecured promise to pay money or property in the future however the term property does include a beneficial_interest in assets including money transferred or set_aside from claims of the transferor’s creditors for example in a_trust or escrow account sec_1_83-3 of the regulations provides that whether a risk of forfeiture is substantial depends upon the facts and circumstances for purposes of sec_83 and the regulations thereunder a substantial_risk_of_forfeiture exists where rights in property that are transferred are conditioned directly or indirectly upon the future performance of substantial services by any person or the occurrence of a condition related to a purpose of the transfer and the a possibility of forfeiture is substantial if such condition is not satisfied the regularity of the performance of services and the time spent in performing such services tend to indicate whether services required by a condition are substantial see sec_1_83-3 sec_1_83-3 example of the regulations provides by way of example that where a corporation transfers to an employee shares of stock in the corporation at dollar_figure per share and the employee is obligated to sell the stock to the corporation at dollar_figure per share if he terminates his employment with the corporation for any reason prior to the expiration of a two year period of employment the employee’s rights to the stock are subject_to a substantial_risk_of_forfeiture during such two year period if the conditions on the transfer are not satisfied it is assumed that the forfeiture provision will be enforced employee a will be entitled to receive benefits under the plan only if he continues to provide substantial future services to x until the earliest of the date he dies terminates from service due to disability or date d based on these facts a participant’s benefits under the plan are subject_to a substantial_risk_of_forfeiture until they vest at the latest by date d accordingly under sec_457 of the code no contributions or benefits are taxable to the participant or his beneficiaries until the benefits vest under the terms of the plan by date d sec_402 of the code provides that contributions made by an employer to an employee’s trust that is not exempt from tax under sec_501 are included in the employee’s gross_income in accordance with sec_83 except that the value of the employee’s interest in the trust will be substituted for the fair_market_value of the property in applying sec_83 under sec_1_402_b_-1 of the regulations an employer’s contributions to a nonexempt employee’s trust are included as compensation in the employee’s gross_income for the taxable_year in which the contribution is made but only to the extent that the employee’s interest in such contribution is substantially_vested as defined in the regulations under sec_83 various revenue rulings have considered the tax consequences of nonqualified_deferred_compensation arrangements revrul_60_31 situations 1960_1_cb_174 holds that a mere promise to pay not represented by notes or secured in any way does not constitute receipt of income within the meaning of the cash_receipts_and_disbursements_method of accounting see also revrul_69_650 1969_2_cb_106 and revrul_69_649 1969_2_cb_106 under the economic_benefit_doctrine an employee has currently includible income from an economic or financial benefit received as compensation though not in cash form economic benefit applies when assets are unconditionally and irrevocably paid into a fund or trust to be used for the employee’s sole benefit 16_tc_244 aff’d per curiam 194_f2d_541 6th cir revrul_60_31 situation in revrul_72_25 1972_1_cb_127 and revrul_68_99 1968_1_cb_193 an employee does not receive income as a result of the employer’s purchase of an insurance_contract to provide a source of funds for deferred_compensation because the insurance_contract is the employer’s asset subject_to claims of the employer’s creditors sec_301_7701-4 of the procedure and administration regulations provides that generally an arrangement will be treated as a_trust if it can be shown that the purpose of the arrangement is to vest in trustees the responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of a business for profit sec_671 of the code provides that where a grantor shall be treated as the owner of any portion of a_trust under subpart e part i subchapter_j chapter of the code there shall then be included in computing the taxable_income and credits of the grantor those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against tax of an individual sec_677 of the code provides that the grantor shall be treated as the owner of any portion of a_trust whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be held or accumulated for future distribution to the grantor sec_1_677_a_-1 of the regulations provides that under sec_677 of the code a grantor is in general treated as the owner of a portion of a_trust whose income is or in the discretion of the grantor or a nonadverse_party or both may be applied in discharge of a legal_obligation of the grantor under the terms of the trust assets may be placed in trust to provide deferred_compensation benefits to the plan participant and beneficiaries however in the event x becomes insolvent the trustee will have the obligation to hold the trust assets for the benefit of the x’s general creditors the trust agreement further provides that employee a receives no beneficial_ownership in or preferred claim on any trust assets therefore contributed assets will be held in trust and in the event of the insolvency of the employer those assets will be fully within reach of its creditors as are its other assets provided i that the creation of the trust does not cause the plan to be other than unfunded for purposes of title i of erisa and ii that the provision in the trust requiring use of the trust assets to satisfy the claims of general creditors in the event of insolvency is enforceable by the general creditors of the employer under federal as well as state law and based on the information submitted and representations made we conclude that neither the adoption of the plan nor the creation of the trust nor x’s contributions of assets to the trust will cause any amount to be included in the gross_income of employee a or his beneficiaries under the cash_receipts_and_disbursements_method of accounting pursuant to either the constructive_receipt_doctrine of sec_451 the economic_benefit_doctrine or sec_457 the plan will be an ineligible deferred_compensation plan within the meaning of sec_457 benefits under the plan are subject_to a substantial_risk_of_forfeiture until the earliest of the date employee a dies terminates service due to disability or date d accordingly under sec_457 amounts credited by x under the plan are included in the gross_income of employee a or his beneficiaries when they vest in the earliest of the taxable_year in which employee a dies or terminates service due to disability or in which date d occurs if employee a remains in x’s employ until date d or such earlier year the trust will be classified as a_trust within the meaning of sec_301_7701-4 of the procedure and administration regulations because the principal and income of the trust may be applied in discharge of legal obligations of entity x under sec_677 of the code x shall be treated as the owner of the trust accordingly under sec_671 there shall be included in computing x's taxable_income and credits those items of income deductions and credits against tax of the trust subject_to the provisions of the internal_revenue_code applicable to sec_501 organizations neither the adoption of the plan nor the creation of the trust nor the contributions of assets to the trust will constitute a transfer of property to employee a for purposes of sec_83 of the code or sec_1_83-3 of the regulations or an employer's contribution to an employees' trust under sec_402 of the code this ruling applies only to the trust approved by x’s board in date and submitted with the letter dated date and to the revised plan submitted on date it is directed only to the taxpayer who requested it sec_6110 of the code provides that this ruling may not be used or cited as precedent this ruling expresses no opinion regarding the consequences of the arrangements under title i of the employee_retirement_income_security_act_of_1974 erisa if either the plan or trust is substantially amended this ruling may not necessarily remain in effect temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusion in the ruling see section dollar_figure of revproc_2001_1 2001_1_irb_1 however when the criteria in section dollar_figure of revproc_2001_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances sincerely yours robert d patchell assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy for sec_6110 purposes
